Opinion of the Court
Homer Ferguson, Judge:
A general court-martial convened at Fort Dix, New Jersey, convicted the accused of three specifications alleging the wrongful taking, opening, and stealing of mail, respectively, in violation of Article 134 of the Uniform Code of Military Justice, 10 USC § 934. We •granted review to consider a number of issues which have been raised.
The major claim of error relates to the law officer’s failure to instruct the court-martial that it must disregard the accused’s confession if it determined that it was involuntarily obtained. The omission was clearly erroneous and comes within the rule announced in United States v Jones, 7 USCMA 623, 23 CMR 87. Whether the error was prejudicial, however, necessarily depends upon an issue of voluntariness being raised. The relevant facters upon which our decision must turn are *593these. During the latter part of July 1956, several complaints were received from members of Company M, Second Training Regiment, that mail was being improperly delivered. There were also complaints that money being sent through the mails was not being received. Agent Kuehinski of the Criminal Investigation Detachment was notified and he proceeded to select a designated trainee to whom so-called test letters would be addressed and sent. On September 4, 1956, four of these letters were prepared by postal inspectors of the United States Post Office Department. Each letter contained United States currency and each bill was marked by identifying tick marks. Fluorescent powder was also placed on the bills. A list of the contents of these letters was made including a record of the serial number of each bill. The letters were then given to the Superintendent of the Post Office Branch, Fort Dix, for delivery to the selected trainee, and were placed in a bundle of mail directed to the regiment. At mail call only two of the four test letters addressed to the designated trainee were delivered.
Later that day the accused was apprehended near his off-post residence by the postal inspectors. The marked and chemically treated bills were found in his possession. A subsequent search of his car by the inspectors revealed nine unopened letters. The accused was warned of his rights under the Fifth Amendment by the inspectors and of his rights pursuant to Article 31 of the Code, supra, 10 USC § 831, by Agent Kuehinski. At that time he stated that he had received the marked bills in change at the post exchange and that his possession of the letters was inadvertent.
On the following day Agent Kuchin-ski interrogated the accused after again advising him of his rights under Article 31 but apparently the accused declined to make a statement at that time. The next day he was again warned and questioned, at which time he orally confessed to the theft of “a letter.” Later the same day the accused dictated a more complete formal statement in which criminality was admitted. This statement was signed two days later.
The prosecution offered the statement in evidence and attempted to prove that the accused had been neither threatened nor coerced and that the statement represented his voluntary act. Defense counsel objected to the statement’s admission on the ground that it had been involuntarily obtained. The accused took the stand for the purpose of challenging the statement’s admissibility. He testified that Agent Kuehinski had told him he “would be turned over to the federal authorities” if he refused to cooperate and that “it would be better” for him to be tried by the military than by the “Feds.” In addition, he stated that he had been “pressed hard” because he wasn’t allowed to see his wife or to visit his home off-post.
On cross-examination he acknowledged that he had been unable to go home because he had been restricted to the company area. He readily admitted that he had not been mistreated and that he had been read Article 31 “3 or 4 times.” He replied in the affirmative when asked if he feared being turned over to the “Feds” although he was unable to say why. In rebuttal, Agent Kuehinski denied he had discussed with the accused the possibility of prosecution by Federal civil authorities. The law officer admitted the statement in evidence over the defense objection that the accused had been subjected to unauthorized threats and promises of leniency for cooperation. We first consider whether the accused’s testimony that “I would be turned over to the federal authorities if I didn’t cooperate with him,” and that, “it would be better if I was tried by a military— military authorities, than it would if they were to turn me over to the ‘Feds’,” is of such inducement to raise an issue of voluntariness.
It is clear from the evidence that the accused’s acts were equally punishable as violations of the United States Code and the Uniform Code of Military *594Justice.1 It is also clear that his detection and apprehension resulted from the combined efforts of the postal inspectors and the Criminal Investigation Detachment.2 For purposes of this discussion, we must assume that the testimony of the accused represented in fact the words used by Agent KuchinsM. Does such a statement in and of itself constitute an unlawful inducement that the triers of fact could find the confession involuntary? Based upon the rule that any credible evidence is sufficient to raise an issue of involuntariness so as to require instructions thereon, we think the assertions of the accused meet that requirement. The triers of fact could have found that the operative reason behind the confession of the accused was the direct result of the unlawful inducement pressed upon him by law enforcement agents. “The admissibility of a confession of the accused must be established by an affirmative showing that it was voluntary, unless the defense expressly consents to the omission of such a showing, but an admission of the accused may be introduced without such preliminary proof if there is no indication that it was involuntary.” (Emphasis supplied.) Paragraph 140a, Manual for Courts-Martial, United States, 1951. We cannot say as a matter of law that the evidence presented here indicated the confession was voluntary. For these reasons we hold that the issue of voluntariness was raised, and as a result the accused was prejudiced by the erroneous instructions.
Since our conclusion relative to this issue may require a rehearing, there is no need for us now to discuss the remaining issues which may not reoccur upon that occasion.
The decision of the board of review is reversed. The record is returned to The Judge Advocate General of the Army for further action in accordance with this opinion. A rehearing may be ordered.
Chief Judge Quinn concurs.

 1The following applicable offenses against the mails are specifically denounced under the United States Code:
18 USC § 1701 — obstruction of mails
18 USC § 1702 — obstruction of correspondence
18 USC § 1703 — delay or destruction of mails
18 USC § 1708 — theft of mail matter
18 USC § 1709 — theft of mail matter by employee
18 USC § 1717 — opening letters


 Specifically attributable to the postal inspectors was sétting the trap, apprehending the accused, and conducting the first interrogation.